DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 57 recites “the second integrated data recorder does not include a wireless communication module”.  This limitation is not disclosed in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 39 recites the limitation "the burst data log" in line 1.  There is insufficient antecedent basis for this limitation in the claim, as this limitation has not been previously recited.
Claim 47 recites a wireless communications module.  However, claim 47 depends from claim 24, which recites in line 6, a wireless communications module.  It is unclear if the wireless communications module in claim 47 is the same wireless communications module recited in claim 24 or a different wireless communications module altogether.  Clarification or correction is required.
	Claim 69 has two sentences.  A claim should only be one sentence.   Additionally, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3,6,11-22,24-52,56,57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura et al. 20180066513 in view of Sassi et al. 20150330212.
Referring to claim 1 and 15, Sugiura discloses an integrated data recorder positioned within a slot in a tool (see fig. 1, recorder 200 is positioned in slot in tool 300), the integrated data recorder comprising (see fig. 1): a sensor package (110), the sensor package comprising one or more drilling dynamics sensors (see paragraph 0064); a processor, the processor in data communication with the one or more drilling dynamics sensors; a memory module (115), the memory module in data communication with the one or more drilling dynamics sensors; and an electrical energy source (130), the electrical energy source in electrical communication with the memory module, the one or more drilling dynamics sensors, and the processor. Sugiura discloses sending data signals to the surface (see paragraph 0109) but does not disclose a wireless communications module. Sassi teaches the use of a wireless communication module as means to send data signals between a processor and an external device (see paragraph 0037).  As both Sugiura and Sassi discloses means for transmitting signals to different devices, it would be obvious to one of ordinary skill in the art before  the effective filing date to modify the recorder disclosed by Sugiura to have a wireless communications module in view of the teachings of Sassi.
Referring to claims 2-3, and 16, Sugiura discloses wherein the electrical energy source comprises a rechargeable or non-rechargeable battery and an energy harvesting device (see paragraph 0068).
Referring to claim 6, Sugiura discloses the integrated data recorder is at atmospheric or near-atmospheric pressure (see paragraph 0069).

Referring to claim 12, Sugiura discloses the one or more drilling dynamics sensors are digital, solid-state sensors (see paragraph 0064).  
Referring to claim 13, Sugiura discloses the one or more drilling dynamics sensors include memory (see paragraph 0103, built in sensor memory).  
Referring to claim 14, Sassi teaches the wireless communications module is adapted to communicate through WiFi, Bluetooth, Bluetooth low energy (BLE), ZigBee, Z- Wave, GSM (Global System for Mobile Communications), CDMA (Code-division multiple access), UMTS (Universal Mobile Telecommunications System), LTE (Long-Term Evolution), GPS (Global Positioning System), or satellite communication protocol (see paragraph 0038).  
Referring to claim 17, Sugiura discloses the tool comprises a carrier sub (see fig. 3, at 302), wherein the integrated data recorder is positioned within the tool (see paragraph 0082).
Referring to claim 18, Sugiura discloses (see fig. 4-5) the tool comprises a mud motor (400), the mud motor having a top sub (480), a rotor catch (410), a transmission (430), and a bit box (450), the integrated data recorder system comprising one or more of a top sub recorder (485), a rotor catch recorder (425), a transmission recorder (445), and a bit box recorder (465).  

Referring to claim 20, Sugiura discloses (see fig. 11) the tool comprises a near-bit stabilizer (1000), wherein the integrated data recorder is positioned within the near-bit stabilizer (see paragraph 0090).  
Referring to claim 21, Sugiura discloses the tool comprises a string stabilizer, wherein the integrated data recorder is positioned within the string stabilizer (see claim 22).  
Referring to claim 22, Sugiura discloses he tool comprises a steerable tool, wherein the integrated data recorder is positioned within the steerable tool (see claim 28).  
Referring to claim 24, Sugiura discloses providing an integrated data recorder (100 or 200) positioned within a slot in a tool (see fig. 1, recorder 200 is positioned in slot in tool 300), the integrated data recorder comprising (see fig. 1): a sensor package (110), the sensor package comprising one or more drilling dynamics sensors (see paragraph 0064); a processor, the processor in data communication with the one or more drilling dynamics sensors; a memory module (115), the memory module in data communication with the one or more drilling dynamics sensors; and an electrical energy source (130), the electrical energy source in electrical communication with the memory module, the one or more drilling dynamics sensors, and the processor; taking measurements using the drilling dynamics sensors (see claim 24, sensor take measurements); and transmitting the measurements from the drilling dynamics sensors 
Referring to claim 25, Sugiura discloses after the step of memory logging the measurements from the drilling dynamics sensors in the memory module: removing the tool from the wellbore; and retrieving the drilling dynamics data with a surface processor (see claim 30).  
Referring to claim 26, Sugiura discloses using the drilling dynamics data for post run analysis, real-time analysis, or a combination thereof of rock mechanics (see claim 31).  
Referring to claim 27, Sugiura discloses using the drilling dynamics data for post run evaluation of drilling dynamics, frequency spectrum, statistical analysis, condition-based monitoring/maintenance (CBM), or a combination thereof (see claim 32).  
Referring to claim 28, Sugiura discloses prior to positioning the tool within the wellbore, operating the integrated data recorder in deep-sleep mode (see claim 33).  
Referring to claim 29, Sugiura discloses sending a wake-up signal to the integrated data recorder; and operating the integrated data recorder in standby mode (see claim 34).  

Referring to claim 31, Sugiura discloses the plurality of drilling dynamics sensors includes an active sensor and one or more remaining sensors, the method further comprising: setting an active mode predetermined event criterion; measuring drilling dynamics data using the active sensor; and operating the integrated data recorder in active mode when the active sensor in combination with the processor determines that the active mode predetermined event criterion has occurred (see claim 36) .  
Referring to claim 32, Sugiura discloses the active mode predetermined event criterion comprises a temperature threshold, acceleration threshold, acceleration standard deviation threshold, rotation speed standard deviation threshold, inclination threshold, drill string rotation rate threshold, bit rotation rate threshold, or a combination thereof (see claim 37).  
Referring to claim 33, Sugiura discloses the temperature threshold, acceleration threshold, acceleration standard deviation threshold, rotation speed standard deviation threshold, inclination threshold, drill string rotation rate threshold, or bit rotation rate threshold is stored in the active sensor, the active sensor configured to generate an interrupt event to the processor when the active mode predetermined event criterion has occurred (see claim 38).  

Referring to claim 35, Sugiura discloses the predetermined duration is between 1 and 10 seconds (see claim 40).  
Referring to claim 36, Sugiura discloses the predetermined log interval is between 1 and 60 seconds (see claim 41).  
Referring to claim 37, Sugiura discloses continuously sampled data is recorded in memory (see claim 42).  
Referring to claim 38, Sugiura discloses the drilling dynamics sensors burst data to the memory module at a burst data frequency (see claim 43).  
Referring to claim 39, Sugiura discloses the burst data log interval is between 1 and 60 seconds (see claim 44).  
Referring to claim 40, Sugiura discloses the sensors include memory and wherein the burst data is stored in the sensor's memory (see claim 45).  
Referring to claim 41, Sugiura discloses the sensors include sensor memory, and wherein continuously sampled data is stored in sensory memory (see claim 46).  
Referring to claim 42, Sugiura discloses the drilling dynamics data is calibrated for temperature (see claim 47).  
Referring to claim 43, Sugiura discloses the drilling dynamics sensors have ranges and wherein the ranges are changed while the tool is within the wellbore (see claim 48).  

Referring to claim 45, Sugiura discloses the drilling dynamics sensors include an anti-aliasing filter and the anti-aliasing filter is changed while the tool is within the wellbore (see claim 50).  
Referring to claim 46, Sugiura discloses communicating with a measurement-while drilling (MWD) through a communications port in data communication with the memory module (see claim 51).  
Referring to claim 47, Sugiura discloses communicating with a measurement-while drilling (MWD) (see claim 51).  Sassi teaches communicating wirelessly through a wireless communications module in data communication with a memory module (see paragraph 0037).  
Referring to claim 48, Sugiura discloses memory logging the measurements from the one or more drilling dynamics sensors in the memory module to form drilling dynamics data (see claim 29).  .
Referring to claim 49, Sugiura discloses the measurements from the drilling dynamics sensors are transmitted continuously (see paragraph 0162, receive continuous inclination and azimuth measurements).
Referring to claim 50, Sugiura discloses processing the measurements to form downhole- processed pseudo-formation-evaluation data (see paragraph 0095); but does not specifically disclose transmitting the downhole-processed pseudo-formation-evaluation data continuously.   However, transmitting the data continuously will help to 
Referring to claim 51, Sugiura discloses positioning the tool within a wellbore, wherein the measurements are taken using the drilling dynamics sensors while the tool is within the wellbore; memory logging the measurements from the one or more drilling dynamics sensors in the memory module to form drilling dynamics data; and retrieving the tool from the wellbore to the surface, wherein transmitting the measurements comprises transmitting the memory logged measurements from the memory module (see claims 29-30 and paragraph 0092).  
Referring to claim 52, Sugiura discloses the tool is a steering tool of a bottomhole assembly, wherein the measurements comprise geomechanics parameters (paragraph 0131), and wherein the method further comprises geo-steering the bottomhole assembly based on the geomechanics parameters (see paragraph 0138).  
Referring to claim 56, Sugiura discloses providing a second integrated data recorder; and transmitting the measurements from the drilling dynamics sensors from the second integrated data recorder to the integrated data recorder (see fig 4, there are multiple integrated data recorders (465,445,425).  
Referring to claim 57, Sugiura teaches integrated data recorders (100) that do not have a wireless communication module.

Claim 4-5  and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura et al. 20180066513 in view of Sassi et al. 20150330212. as applied to claim 2, and further in view of Garcia-Osuna et al. 20130239673.
Referring to claims 4-5, Sugiura, as modified, discloses the integrated data recorder further comprises: a pressure barrel (140), wherein the pressure barrel is cylindrical and wherein the sensor package, memory module, processor, and battery are housed within the pressure barrel (see paragraph 0069); and first and second end caps (125, 135) coupled to the ends of the pressure barrel; slot is covered with a hatch cover (see fig. 1a, at 310). Sugiura, as modified, does not disclose where at least one of the pressure barrel first end and second end cap is formed or an electrically, magnetically, and/or electromagnetically transparent material or the hatch cover is formed of an electrically, magnetically, and/or electromagnetically transparent material.  Garcia-Osuna discloses a tool surround by material that is magnetically transparent which allow the tool to wirelessly transmit data when the tool is located downhole or at the surface (see paragraph 0068).  As it would be advantageous to have the ability to easily transmit data wirelessly when the recorder is located downhole or as the surface, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the recorder disclosed by Sugiura, as modified by Sassi, to have the pressure barrel first end and second end cap and hatch cover formed of a magnetically transparent material in view of the teachings of Garcia-Osuna.
Referring to claim 7, Sugiura discloses (see fig. 2) wherein the integrated data recorder further comprises: a disk (155), wherein the disk includes a recorder cap (160) and a recorder carrier (165), and wherein the sensor package, memory module, 
Referring to claim 8, Sugiura discloses wherein the sensor package, memory module and process are positioned within a data/sensor module (see paragraph 0072).  
Referring to claims 9-10, Sugiura discloses wherein the integrated data recorder is positioned within a screw housing (230), the screw housing having threads the slot includes threads and wherein the screw housing is threadedly coupled to the slot (see paragraph 0073).  

Claims 23,58-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura et al. 20180066513 in view of Sassi et al. 20150330212,  as applied to claim 15, and further in view of Greening 20150176390.
Referring to claim 23, and 58-59 Sugiura discloses having surface measured parameters (see paragraph 0095) but does not disclose the tool comprises a kelly, a .

Claim 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura et al. 20180066513 in view of Sassi et al. 20150330212,  as applied to claim 15, and further in view of Romer et al. 20160053593.
Referring to claim 55, Sugiura does not disclose transmitting the measurements to the cloud with the external device.  Romer teaches it is known to transmitter measures to the cloud from an external device for storage (see paragraph 0045).  Therefore, it would be obvious to one of ordinary skill in the art to modify the recorder disclosed by Sugiura, as modified by Sassi, to transmit the measurements to the cloud with the external device for storage purposes in view of the teachings of Romer.

Allowable Subject Matter
Claim 53-54,60-68,70 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 69 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571- 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/Giovanna Wright/           Primary Examiner, Art Unit 3672